Citation Nr: 0928319	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to 
September 1980 and additional reserve service.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in December 2006.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran requested a Board hearing, however, he withdrew 
that request in April 2004.

During the course of this appeal, the Veteran's claim for 
entitlement to service connection for hemorrhoids was 
granted.  The December 2001 rating decision also denied 
entitlement to service connection for Bell's palsy.  The 
Veteran perfected an appeal in April 2004 with regard to the 
denial; however, withdrew such appeal in a statement filed in 
November 2008, prior to certification to the Board.  Thus, 
the Bell's palsy issue is not in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 


FINDING OF FACT

Hepatitis B was not manifested during active service, nor is 
current hepatitis B otherwise related to service.


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran claimed 
entitlement to service connection for Hepatitis B prior to 
enactment of the VCAA.  The Veteran's appeal stems from a 
December 2001 rating decision which denied service 
connection.  In May 2007, a VCAA letter was issued.  The VCAA 
letter notified the Veteran of what information and evidence 
is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The notice 
provided to the Veteran in May 2007 was not given prior to 
the first AOJ adjudication of the claim.  However, the 
contents of this notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The May 2007 letter also provided the Veteran with notice of 
the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to hepatitis B, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of hepatitis B in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until 7 years 
after service, any current opinion provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 
(2008) (a finding of service connection may not be based on a 
resort to speculation or even remote possibility).  

The evidence of record contains some of the Veteran's service 
treatment records, as well as post-service private medical 
records.  The Board acknowledges that some of the Veteran's 
service treatment records are not on file.  Due to the 
missing service treatment records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Additionally, 
the Veteran has identified dental records and service 
treatment records from the Naval Medical Center in San Diego.  
Attempts by the RO to obtain these records reflect that these 
records are unavailable.  The Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service Reports of Medical Examinations dated in April 1980, 
and in July 1980 for separation purposes, reflect that the 
Veteran was found to be clinically normal with no pertinent 
defects or symptom complaints at that time.  Reports of 
Medical History dated in April 1980, and in July 1980 for 
separation purposes, reflect that the Veteran checked the 
'no' box for jaundice or hepatitis.  

A letter from Irwin Memorial Blood Bank dated in September 
1987 reflects that the Veteran's blood donation tested 
positive for the Hepatitis B Core Antibody test.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his hepatitis B 
is etiologically related to service or any incident therein.  
Upon separation from service, the Veteran was found to be 
clinically normal with no pertinent defects or symptom 
complaints.  The clinically normal finding on separation 
examination is significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no hepatitis B was present at that time.  The Board views the 
examination report as competent evidence that there was no 
hepatitis B at that time.  Also of significance is the fact 
that at the time of separation, the Veteran checked the 'no' 
box for jaundice or hepatitis.  This suggests that the 
Veteran himself did not believe that he had any ongoing 
hepatitis B at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing hepatitis B for 7 years between the period of 
active duty and the evidence showing treatment for hepatitis 
B is itself evidence which tends to show that no hepatitis B 
was incurred as a result of service.  
	
As for the lay statement and statements by the Veteran 
attributing the Veteran's hepatitis B to his period of 
service, although the Veteran and his buddy are competent to 
describe symptoms of hepatitis B, the claimed disability is 
not a condition under case law where lay observation has been 
found to be competent; therefore, the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, the determinative issues involve questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the lay statement and the Veteran's statements as 
competent evidence to substantiate the claim that the 
hepatitis B, first documented many years after service, is 
related to the Veteran's period of service.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Thus, service connection for hepatitis B is not 
warranted.  


ORDER

Service connection for hepatitis B is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


